FILED
                           NOT FOR PUBLICATION
                                                                           MAR 22 2016
                   UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50374

              Plaintiff - Appellee,              D.C. No. 2:13-cr-00706-RGK-2

 v.
                                                 MEMORANDUM*
PHILLIP LAURENCE COOPER,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                     Argued and Submitted September 1, 2015
                              Pasadena, California

Before:       KOZINSKI, O’SCANNLAIN and BYBEE, Circuit Judges.


      1. The government wasn’t required to “establish an intent to defraud as a

separate element” in order to obtain a conviction under 18 U.S.C. § 912. United

States v. Tomsha-Miguel, 766 F.3d 1041, 1050 (9th Cir. 2014). As the public

authority defense would not have negated any of section 912’s elements, Cooper


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                                  page 2
bore the burden of proof on this affirmative defense. See United States v. Doe, 705

F.3d 1134, 1146–47 (9th Cir. 2013). Because Cooper’s proposed public authority

instruction wasn’t supported by law, the district court didn’t err by rejecting it. See

id. at 1144.


      2. Because the government didn’t separately have to prove intent to defraud,

the district court properly instructed the jury on the elements of section 912.

See Tomsha-Miguel, 766 F.3d at 1050. Accordingly, Cooper wasn’t entitled to a

good faith instruction. See United States v. Shipsey, 363 F.3d 962, 966–67 (9th

Cir. 2004).


      3. Cooper’s motion to sever didn’t demonstrate that any possible prejudice

to him outweighed the interest in judicial economy. See United States v. Nolan,

700 F.2d 479, 482 (9th Cir. 1983). He failed to show that he had “important

testimony” to give on Count Four and a “strong need to refrain from testifying” on

Counts One and Three. Id. at 483. The district court therefore didn’t abuse its

discretion by denying the motion.


      4. A reasonable juror could have concluded that Cooper both “pretended” to

be a law enforcement officer (by driving a vehicle that said “law enforcement”)
                                                                                page 3
and “acted as such” (by stopping forest visitors and recording their personal

information). Tomsha-Miguel, 766 F.3d at 1045–46. Accordingly, the evidence

was sufficient to support the false-impersonation conviction.


      5. There was also sufficient evidence to support the false-statement

conviction because reasonable jurors could have found that Cooper made one or

both of the statements that the government attributed to him. The jury could have

credited the testimony of Lomvardias and Ealy that Cooper said he never exited the

vehicle to interact with forest visitors, or Lomvardias’s testimony that Cooper said

he never asked any visitor for his identification. Cooper doesn’t challenge the

sufficiency of the evidence on the other elements of this offense.


      AFFIRMED.